DETAILED ACTION
The following is a Final office action in response to communications received on 11/19/2020.  Claims 1, 11 and 16 have been amended.  Claims 4-5, 8, 13-14, 17, 19 and 21-22 have been canceled.  Currently, claims 1-3, 6-7, 9-12, 15-16, 18 and 20 are pending and examined below. 

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 101 and 35 U.S.C. 112 second paragraph rejections set forth in the office action dated 5/19/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7, 9-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (U.S. Patent No. 5,740,637) in view of Adair (U.S. Patent No. 2010/0162639).
Regarding claims 1, 11 and 16 , Snow discloses a memorialization structure (10, Figs. 1-2) and method comprising a niche (16) contacting and coupled to a front surface of the memorialization structure, the niche comprising first and second niche surfaces opposite each other (approximate flange 22) defining recess (24) configured to retain therein a plurality of objects consisting of at least bodily remains (Abstract), a door (14) configured to enclose the recess and a lock (36) configured to secure the door in a 

    PNG
    media_image1.png
    689
    840
    media_image1.png
    Greyscale

Regarding claim 2, Snow discloses the niche (16) further comprises a niche surface (surface of 16 attached to the structure) configured to couple the niche to the memorialization structure.
Regarding claim 7, Adair further discloses an electronic media system (Para [0031]) that is capable of displaying digital photographs that can be seen through the door. 
Regarding claim 9, Snow discloses 
Regarding claim 10, Adair further discloses the memorialization structure that was conjured to store non-cremated full-body remains entombed with an entombment cavity (Para [0031]). 

Claims 3, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (U.S. Patent No. 5,740,637) and Adair (U.S. Patent No. 2010/0162639) further in view of Richards et al. (U.S. Patent No. 7,647,732).
Regarding claims 3, 12 and 18, Snow and Adair discloses the memorialization structure and niche as set forth above, but does not disclose at least one displace component affixed to the niche surface to the left or the right of the door and configured to hold at least on design element.  However, Richards et al. teaches that it is known to have a memorialization structure that have clips or locks (27, Fig. 1) with a display component (29) incorporated within to hold a vase for flowers.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have used one locking mechanism in exchange for another that was capable of holding a vase to support flowers to make it more feasible for patrons to memorialize their loved ones. 

Claims 6, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (U.S. Patent No. 5,740,637) and Adair (U.S. Patent No. 2010/0162639) further in view of Muthusami (U.S. Patent No. 9,051,752).
Regarding claims 6, 15 and 20, Snow and Adair discloses the memorialization structure comprising a niche and a locking mechanism as set forth above, does not . 

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.   Applicant argues that the niche of Snow does not and cannot overhang the front surface of the memorialization structure.
In response to Applicant’s argument(s), Examiner respectfully disagrees.  As stated in the office action above and notated in the reproduced figure 5 of Snow, the Examiner reasonably considers the front surface of the structure to comprise of portions that are not in the same plane and that a portion of the recess of the niche exceeds a portion of the front surface of the structure as depicted in the reproduced illustration above.  Further, the recess is above the lower portion of the face.  Therefore, since it is above or over the lower portion of the front surface, the examiner broadly considers it to be over hanging at least a portion of the front surface.  Further, the Examiner maintains that Snow in view of Adair, Rickards and Muthusami teaches the invention as claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633